 Case 2:21-cv-00313-JLB-MRM Document 1 Filed 04/16/21 Page 1 of 7 PageID 1




                            UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                 FT. MYERS DIVISION

  RAYMOND RHODES,

           Plaintiff,                                            Case No. 2:21-cv-00313

  v.

  CAPITAL ACCOUNTS, LLC,

           Defendant.
                                                       /

                                            COMPLAINT

       NOW COMES RAYMOND RHODES (“Plaintiff”), by and through the undersigned

attorney, complaining as to the conduct of CAPITAL ACCOUNTS, LLC. (“Defendant”) as

follows:

                                      NATURE OF THE ACTION

    1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692 and violations of the Florida Consumer

Collection Practices Act (“FCCPA”) pursuant to Florida Statutes §559.55.

                                     JURISDICTION AND VENUE

    2. Subject matter jurisdiction is conferred upon this Court by the FDCPA and 28 U.S.C.

§§1331 and 1337, as the action arises under the laws of the United States.

    3. The Court has supplemental jurisdiction over the state law FCCPA claim under 28 U.S.C.

§1367.

    4. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Middle District of Florida, Plaintiff resides in the Middle District of Florida, and a substantial


                                                   1
  Case 2:21-cv-00313-JLB-MRM Document 1 Filed 04/16/21 Page 2 of 7 PageID 2




portion of the events or omissions giving rise to the claims occurred within Middle District of

Florida.

                                               PARTIES

    5. Plaintiff is a natural person over 18-years-of-age and is a “consumer” as the term is defined

by 15 U.S.C §1692a(3), and is a “person” as defined by 47 U.S.C. §153(39).

    6. Defendant Capital Accounts, LLC, is foreign limited liability with its principal address

located in Franklin, Tennessee. The Defendant is engaged in the business of collecting consumer

debts from consumers and is a “debt collector,” as defined by the FDCPA 15 U.S.C. §1692a(6).

    7. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, vendors, representatives and insurers

at all times relevant to the instant action.

                              FACTS SUPPORTING CAUSES OF ACTION

    8. Around June 2020, Plaintiff had an appointment with Riverdale Dental, incurring expenses

in the amount of approximately $153.00 (“subject debt”).

    9. Plaintiff believed the subject debt was taken care of through his insurance and copay.

Plaintiff never received any word from the dental office that the debt was in default.

    10. Sometime thereafter, Plaintiff allegedly defaulted on the subject debt.

    11. Subsequently, Defendant acquired the right to collect on the subject debt.

    12. On January 5, 2021, Defendant called Plaintiff’s father twice in short succession.

    13. During these calls, a representative of Defendant going by “Mike Anderson” (“Mike”)

spoke with Plaintiff’s father. Mike disclosed both the nature and amount of the subject debt to

Plaintiff’s father.



                                                  2
 Case 2:21-cv-00313-JLB-MRM Document 1 Filed 04/16/21 Page 3 of 7 PageID 3




   14. Plaintiff’s father suffers from a heart condition and was overcome with stress and anxiety.

He immediately called Plaintiff about the subject debt.

   15. Embarrassed, Plaintiff contacted Defendant. Plaintiff spoke with several representatives of

Defendant, one of whom stated they would continue to contact Plaintiff’s father.

   16. Moreover, at no point has Plaintiff received a dunning notice.

                                               DAMAGES

   17. Defendant’s harassing conduct has severely disrupted Plaintiff’s daily life and general

well-being.

   18. Defendant’s illegal collection activities have caused Plaintiff actual harm, including but

not limited to, invasion of privacy, nuisance, embarrassment, emotional distress, mental anguish,

anxiety, and loss of concentration.

   19. Concerned about the violations of his rights and invasion of his privacy, Plaintiff was

forced to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful

conduct.

           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   20. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

   21. Defendant is a “debt collector” as defined by §1692a(6) because its primary business is the

collection of defaulted debts owed to others and it regularly collects debts and uses the mail and/or

the telephones to collect delinquent accounts allegedly owed to a third party.

   22. Moreover, Defendant is a “debt collector” because it acquired rights to the alleged subject

debt after it was in default. 15 U.S.C. §1692a(6).




                                                  3
 Case 2:21-cv-00313-JLB-MRM Document 1 Filed 04/16/21 Page 4 of 7 PageID 4




   23. The alleged subject debt in which Defendant attempting to collect upon is a “debt” as

defined by FDCPA §1692a(5) as it arises out of a transaction due or asserted to be owed or due to

another for personal, family, or household purposes.

   24. Defendant used the phone and mail to attempt to collect the alleged subject debt and, as

such, engaged in “communications” as defined in FDCPA §1692a(2).

   25. Defendant’s communications to Plaintiff were made in connection with the collection of

the alleged subject debt.

   26. Defendant violated 15 U.S.C. §§1692b(1), b(2), c(a)(3), c(b), f, and g through its unlawful

debt collection practices.

       a. Violations of FDCPA § 1692b

   27. Defendant violated §1692b(1) contacted Plaintiff’s father and disclosed who it was without

that being requested.

   28. Defendant violated §1692b(2) when it disclosed that Plaintiff owed a debt to a third party.

Specifically, Plaintiff disclosed that Plaintiff owed a debt to his father.

       b. Violations of FDCPA § 1692c

   29. Defendant violated §1692c(b) when it communicated with a third party in connection with

the collection of a debt without the prior express consent of Plaintiff.

       c. Violations of FDCPA § 1692f

   30. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on the

subject debt by contacting Plaintiff’s father. Moreover, Defendant acted in an unconscionable way

when it stated it would continue calling Plaintiff’s father even after being put on notice that

Plaintiff could not be reached at that number.



                                                   4
 Case 2:21-cv-00313-JLB-MRM Document 1 Filed 04/16/21 Page 5 of 7 PageID 5




       d. Violations of FDCPA § 1692g

   31. Defendant violated §1692g through its initial communication by failing to properly inform

Plaintiff as to Plaintiff’s rights for debt verification in a manner which was not reasonably

calculated to confuse or frustrate the least sophisticated consumer. Despite the foregoing,

Defendant through its initial communication demanded payment of the subject debt from Plaintiff

and failed to adequately send Plaintiff his right to dispute the validity of the subject debt within

five days of the initial communication.

   32. As an experienced debt collector, Defendant knew or should have known the ramifications

of collecting on a debt through harassing and unconscionable means.

   33. Upon information and belief, Defendant systematically attempts to collect alleged debts

through harassing conduct and has no procedures in place to assure compliance with the FDCPA.

   34. As stated above, Plaintiff was severely harmed by Defendant’s conduct.

WHEREFORE, Plaintiff, RAYMOND RHODES, respectfully requests that this Honorable Court
enter judgment in his favor as follows:
        a. Declare that the practices complained of herein are unlawful and violate the
           aforementioned statute;
       b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial,
           for the underlying FDCPA violations;
       c. Enjoining Defendant from further communicating with Plaintiff;
       d. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
           §1692k; and
       e. Award any other relief as the Honorable Court deems just and proper.

       COUNT II – VIOLATIONS OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT

   35. At all times relevant to this Complaint, Plaintiff, was and is a natural person, and is a

“consumer” as that term is defined by Fla. Stat. § 559.55(8).


                                                 5
 Case 2:21-cv-00313-JLB-MRM Document 1 Filed 04/16/21 Page 6 of 7 PageID 6




   36. At all times relevant to this action Defendant is subject to and must abide by the laws of

the State of Florida, including Fla. Stat. § 559.72.

   37. At all times relevant to this Complaint, Defendant was and is a “person” as said term is

defined under Fla. Stat. §1.01(3) and is subject to the provision of Fla. Stat. § 559.27 because said

provision applies to “any person” who collects or attempts to collect a consumer debt as defined

in Fla. Stat. § 559.51(1).

   38. At all times material hereto, the debt in question was a “consumer debt” as said term is

defined under Fla. Stat. § 559.55(6).

   39. Defendant violated section 559.72(7) of the FCCPA through its unlawful conduct.

       a. Violations of the FCCPA § 559.72(7)

   40. A person violates section 559.72(7) of the FCCPA when it willfully communicates with

the debtor with such frequency as can reasonably be expected to harass the debtor, or willfully

engage in other conduct which can reasonably be expected to abuse or harass the debtor.

   41. Defendant violated section 559.72(7) of the FCCPA when it contacted Plaintiff’s father.

WHEREFORE, Plaintiff, RAYMOND RHODES, respectfully requests that this Honorable
Court:
   a. Enter judgment in Plaintiff’s favor and against Defendant;

   b. Award Plaintiff his actual damages in an amount to be determined at trial pursuant to the
      Florida Consumer Collection Practices Act, Fla. Stat. §559.77;

   c. Award Plaintiff statutory damages of $1,000.00 pursuant to the Florida Consumer
      Collection Practices Act, Fla. Stat. §559.77;

   d. Award Plaintiff and equitable relief, including enjoining Defendant from further violations,
      pursuant to Florida Consumer Collection Practices Act, Fla. Stat. §559.77(2);

   e. Award Plaintiff costs and reasonable attorneys’ fees pursuant to the Florida Consumer
      Collection Practices Act, Fla. Stat. §559.77; and

   f. Award any other relief this Honorable Court deems equitable and just.

                                                  6
 Case 2:21-cv-00313-JLB-MRM Document 1 Filed 04/16/21 Page 7 of 7 PageID 7




Plaintiff demands trial by jury.


Dated: April 16, 2021                         Respectfully Submitted,

                                              /s/ Alexander J. Taylor
                                              Alexander J. Taylor, Esq.
                                              Florida Bar No. 1013947
                                              Counsel for Plaintiff
                                              Sulaiman Law Group, Ltd
                                              2500 S Highland Ave, Suite 200
                                              Lombard, IL 60148
                                              Telephone: (630) 575-8181
                                              ataylor@sulaimanlaw.com




                                     7
